DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 12-13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
1. Claim 12	3
2. Claim 16	3
3. Claim 18	4
III. Claim Rejections - 35 USC § 102	4
A. Claims 1, 2, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0067131 (“Liaw”).	5
B. Claims 11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0043530 (“Kim”).	7
IV. Claim Rejections - 35 USC § 103	9
A. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0013241 (“Xie”).	9
V. Allowable Subject Matter	10
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 12-13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 12
Claim 12 recites the limitation “the conductive contact” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 is rejected for including the same indefinite feature by depending from claim 12.
2. Claim 16
The final feature of claim 16, taken with the corresponding elements shown in Fig. 2H of the Instant Application, reads,
wherein the second conductive via 216 extends across an interface between the first conductive via 214 and the conductive contact 204A or 204B.  
Fig. 2H shows that the second conductive via 216 is displaced from each of the first conductive vias 214 and their respective conductive contacts 204A, 204B.  The “interface” between 214 and 204A (or 214 and 204B) is the contact area between said elements.  As such, the second conducive via 216 does not extend across said interface.  If it did, then the first 214 and second 216 conductive vias 216 would be electrically shorted together.  Examiner assumes that Applicant intended to convey that which is shown in Fig. 2H.  As such, the claims will be interpreted according to Fig. 2H.
Claims 17-20 are rejected for including the same indefinite feature by depending from claim 16.

3. Claim 18
Claim 18 reads,
18. The method for forming a semiconductor device structure as claimed in claim 16, wherein the first conductive via 214 is formed to be vertically aligned with the second source/drain structure 200B.
Fig. 2H of the Instant Application shows the first conductive via 214 misaligned to the first source/drain structure 200A and certainly not aligned to any other source/drain structure, much less the second source drain structure 200B.  As such, claim 18 will be interpreted consistent with that shown in Fig. 2H, i.e. that “second conductive via 216 is formed to be vertically aligned with the second source/drain structure 200B”.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0067131 (“Liaw”).
With regard to claims 1, 2,  Liaw discloses, generally in Figs. 1A-1C,
1. A method for forming a semiconductor device structure, comprising: 
[1] forming a first source/drain structure 40C, 40D and a second source/drain structure 40A, 40B over a semiconductor substrate 12 [¶¶ 25, 35]; 
[2] forming a dielectric layer 54/56 [¶ 38] over the first source/drain structure 40C, 40D and the second source/drain structure 40A, 40B; 
[3] forming a conductive contact 60C, 60D [¶¶ 39-41] on the first source/drain structure 40C, 40D; 
[4a] forming a first conductive via 70C, 70D [¶¶ 39-41] over the conductive contact 60C, 60D, 
[4b] wherein the first conductive via 70C, 70D is misaligned with the first source/drain structure 40C, 40D [as shown in Figs. 1A, 1C]; and 
[5a] forming a second conductive via 60A/70A, 60B/70B [¶¶ 39-41] directly above the second source/drain structure 40A, 40B [as shown in Figs. 1A and 1B], 
[5b] wherein the second conductive via 60A/70A, 60B/70B is longer than the first conductive via 70C, 70D [as shown in Figs. 1B and 1C].  
2. The method for forming a semiconductor device structure as claimed in claim 1, further comprising: 
[1] forming a first opening in the dielectric layer 54/56 to expose the conductive contact 60C, 60D [¶¶ 39-41, 46]; 
[2] forming a second opening in the dielectric layer 54/56, wherein the second opening exposes the second source/drain structure 40A, 40B [¶¶ 39-41, 46]; and 
[3] forming a conductive material in the first opening [i.e. conductive material 60A/70A, 60B/70B] and the second opening [i.e. 70C, 70D] to form the first conductive via 60A/70A, 60B/70B and the second conductive via, respectively [¶¶ 39-41, 46].  
5. The method for forming a semiconductor device structure as claimed in claim 1, further comprising: 
[1] forming a first conductive line 80A, 80F on the first conductive via 70C, 70D [¶¶ 39-41, 46]; and 
[2] forming a second conductive line 80B, 80E on the second conductive via 60A/70A, 60B/70B [¶¶ 39-41, 46], 
[3] wherein a portion of the second conductive line 80B, 80E is directly above the second source/drain structure 40A, 40B [as shown in Figs. 1A and 1B].  

With regard to claims 11, 14, and 15, Liaw further discloses,
11. A method for forming a semiconductor device structure, comprising: 
[1] forming a first source/drain structure 40C, 40D and a second source/drain structure 40A, 40B over a semiconductor substrate; 
[2] forming a dielectric layer 54/56 over the first source/drain structure 40C, 40D and the second source/drain structure 40A, 40B; 
[3a] forming a first opening laterally surrounded by the dielectric layer 54/56 [i.e. opening in 56 laterally surrounds opening (¶ 46) in which first conductive via 70C, 70D is formed], 
[3b] wherein the first opening is vertically misaligned with the first source/drain structure 40C, 40D [as shown in Figs. 1A and 1C]; 
[4a] forming a second opening laterally surrounded by the dielectric layer 54/56 [i.e. opening in each of 54 and 56 laterally surrounds opening (¶ 46) in which second conductive via 60A/70A, 60B/70B is formed], 
[4b] wherein the second opening exposes the second source/drain structure 40A, 40B; 
[5] forming a first conductive via 70C, 70D in the first opening; and 
[6] forming a second conductive via 60A/70A, 60B/70B in the second opening.  
14. The method for forming a semiconductor device structure as claimed in claim 11, further comprising: 
[1] forming a conductive material layer 60A, 60B, 70A, 70B, 70C, 70D to fill the first opening and the second opening; and 
[2] partially removing the conductive material layer [by CMP (¶ 46, last sentence)], 
[3] wherein a first remaining portion and a second remaining portion of the conductive material layer form the first conductive via 70C, 70D and the second conductive via 60A/70A, 60B/70B, respectively.  
15. The method for forming a semiconductor device structure as claimed in claim 11, wherein the second opening is deeper than the first opening [as shown in Figs. 1B and 1C because the second opening holds 60 and 70, while the first opening holds only 60].  

B. Claims 11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0043530 (“Kim”).
With regard to claims 11 and 15, Kim discloses, generally in Figs. 13, 14A, and 14B,
11. A method for forming a semiconductor device structure, comprising: 
[1] forming a first source/drain structure SD2 and a second source/drain structure SD1 over a semiconductor substrate 100 [¶¶ 36, 49]; 
[2] forming a dielectric layer 162 [¶ 103] over the first source/drain structure SD2 and the second source/drain structure SD1; 
[3a] forming a first opening [opening where conductive via 149 is formed; Figs. 13, 14B; ¶ 108] laterally surrounded by the dielectric layer 162, 
[3b] wherein the first opening is vertically misaligned with the first source/drain structure SD2 [as shown in Figs. 13 and 14B]; 
[4a] forming a second opening [opening where conductive via 144 is formed; Figs. 13, 14A; ¶ 104] laterally surrounded by the dielectric layer 162, 
[4b] wherein the second opening exposes the second source/drain structure SD1; 
[5] forming a first conductive via 149 in the first opening; and 
[6] forming a second conductive via 144 in the second opening.  
15. The method for forming a semiconductor device structure as claimed in claim 11, wherein the second opening [in dielectric layer 162] is deeper than the first opening [in dielectric layer 162] [as shown in Fig. 14B].  

With regard to claims 16-19, Kim discloses,
16. A method for forming a semiconductor device structure, comprising: 
[1] forming a first source/drain structure SD2 and a second source/drain structure SD1 over a semiconductor substrate 100; 
[2] forming a conductive contact SL(=172/174) electrically connected to the first source/drain structure SD2 [¶ 90, Figs. 13, 14A, 14B, 16A-20B]; 
[3] forming a protective element 175/176 over the conductive contact SL(=172/174) [¶¶ 90-91, Figs. 18A-20A]; 
[4] forming a first conductive via 149 [Fig. 14B; ¶ 108] to penetrate through the protective element 175/176 and to electrically connect the conductive contact SL(=172/174); and 
[5] forming a second conductive via 144 [Fig. 14A; ¶ 104] electrically connected to the second source/drain structure SD1 [¶ ], 
[6] wherein the second conductive via 144 extends across an interface between the first conductive via 149 and the conductive contact SL(=172/174) [as shown in Figs. 13, 14A, and 14B].  
17. The method for forming a semiconductor device structure as claimed in claim 16, wherein the first conductive via 149 is formed to be vertically misaligned with the first source/drain structure SD2.  
18. The method for forming a semiconductor device structure as claimed in claim 16, wherein the first [sic; presumed “second”] conductive via 144 is formed to be vertically aligned with the second source/drain structure SD1 [as shown in Figs. 13 and 14A].  
19. The method for forming a semiconductor device structure as claimed in claim 16, wherein the protective element 175/176 is formed to have a sidewall, and the sidewall directly meets a sidewall of the conductive contact 172/174 [as shown in Fig. 14A].  


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0013241 (“Xie”).
Claim 20,
20. The method for forming a semiconductor device structure as claimed in claim 16, 
[1] wherein the second conductive via is formed to have an inclined portion, and 
[2] the inclined portion extends downwards to exceed the interface between the first conductive via and the conductive contact.
The prior art of Kim, as explained above, discloses each of the features of claim 16. 
With regard to claim 20, Kim further discloses,
20. The method for forming a semiconductor device structure as claimed in claim 16, 
[1] wherein the second conductive via 144 is formed to have an … portion, and 
[2] the … portion extends downwards to exceed the interface between the first conductive via 149 and the conductive contact 172/174.
Kim merely fails to indicate that the second conductive via has an “inclined” portion, i.e. the sidewall(s).
Xie teaches that conductive vias 30 to the source/drain regions 50 can be inclined (Xie: Figs. 2b, 2c; ¶¶ 35-36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the sidewall(s) of the second conductive via 144 inclined because Xie teaches that inclined sidewalls are suitable for forming contact vias 30 to source/drain regions 50.  
Moreover, the change in shape, i.e. vertical versus inclined, is prima facie obvious in light of Xie absent persuasive evidence that forming inclined sidewalls is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

V. Allowable Subject Matter
Claims 3, 4, and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 4, and 6 read,
3. The method for forming a semiconductor device structure as claimed in claim 2, wherein the first opening is formed before the second opening.  
4. The method for forming a semiconductor device structure as claimed in claim 2, wherein the first opening and the second opening are formed in different etching processes.  
6. The method for forming a semiconductor device structure as claimed in claim 1, further comprising: 
[1] etching back the conductive contact such that a top surface of the conductive contact is lower than a top surface of the dielectric layer; and 
[2] forming a protective element over the conductive contact before the first conductive via is formed.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claims 3, 4, and 6. 
Claims 7-10 depend from claim 6 and would be allowable for including the same features as claim 6.

Pending the overcoming of the rejection under 35 USC 112(b), above, claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 reads
12. The method for forming a semiconductor device structure as claimed in claim 11, further comprising:
[1] etching back the conductive contact such that a top surface of the conductive contact is lower than a top surface of the dielectric layer; and 
[2] forming a protective element over the conductive contact before the first conductive via is formed.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features of claim 12.
Claim 13 depends from claim 12 and would be allowable for including the same features as claim 12.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814